DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 7/28/22.  Claims 1-4, 6, 7, 9-19, 23, 25, 27 and 28 are pending and have been examined on the merits.
Withdrawn Rejections
The 112 1st paragraph rejection of claim 28 has been withdrawn due to the amendment to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 as amended recites “wherein the coagulant in (e) is added at more than 2% (v/v) and about 3% (v/v) of the canola milk”.  It is not clear if the Applicants intended the coagulant amount to be limited by either point or limited by a range of between more than 2% and about 3%. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites that the coagulant is added at more than 2% of the canola but claim 1 recites that the coagulant is at about 3% of canola milk.  Claim 27 is broader than claim 1 because claim 27 allows for percentages outside of what one would consider to be “about 3%”, i.e. 6%, 10%, or 15%, and higher.  Further Claim 27 fails to further limit claim 1 because it recites “and about 3% which is also recited in claim 1.  The claim appears to claim either percentage (more than 2% or more than 3%). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 11, 13, 15-18, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) in view of Tang (WO 2009/137934) and Rekha et al. “Influence of processing parameters on the quality of soy curd (tofu)”  pg. 176-180 2011.
Regarding Claims 1 and 27:  Kajs discloses a curd-like product prepared from oilseeds [abstract].  Kajs discloses finely comminuting oilseed and adding tap water to the ground oilseeds and then filtering to separate the aqueous portion (milk) from the residue (insoluble portion) [col. 4, lines 21-34; Ex. 1; 10; claims 1-3].  Kajs discloses then heating the aqueous extract (milk) to boiling [col. 4, lines 33-34] which is indicative of heating to about 90- 100°C [col. 5, lines 3-7].  Kajs discloses cooling and then separating the coagulum (curd) from the aqueous portion (milk) [col. 4, lines 49-52].  Kajs discloses adding salt at 14g/lb. cottonseed kernels which is equivalent to about 3% (where 14g salt is about 3% of 1 lb. or 453 g of cottonseed kernels) [col. 4, lines 35-40].  
Kajs does not disclose cold water.  However, Kajs discloses tap water and it is known in the art that tap water can be cold.  Further, Kajs differentiates tap water from hot water in that after creating a slurry with tap water and filtering, the slurry is heated to boiling.  Kajs does not necessarily require hot water in its soaking steps as favorable results are achieved when soaking with tap water or distilled water and then heating the aqueous protein to create a coagulum [Ex. 1, Ex. 3, Ex. 8; claims 1-3].  
Kajs does not explicitly disclose that the oilseed is canola.
Kajs does not disclose cooling before adding coagulant.
Tang discloses a method of making oilseed protein concentrates by mixing oilseed meal with a solvent which can be water to form a mixture and separating the protein fraction (aqueous/milk portion) from the insoluble fiber fraction [abstract].  Tang discloses that the method is relevant to oilseed meal including canola meal, cotton seed, and soybean meal [pg. 3, lines 15-21].  
Rekha discloses the conventional preparation of tofu where the soymilk is heated to 95°C and is then cooled to 80°C and that after cooling the coagulant is added [pg. 177].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Kajs to include canola as the subject oilseed as in Tang since Tang discloses both canola and cottonseed as oilseed plants that can be subjected to grinding and separation into soluble and insoluble portions and are used as food products and since the method of Kajs is able to produce a palatable curd like product from cottonseed it would have been obvious that it would have been applicable to canola as well.
Further regarding the step of cooling before adding the coagulant, it would have been obvious to one of ordinary skill in the art to modify the coagulant addition step of Kajs to add it after cooling as in Rekha since Rekha discloses a conventional process in the art and since there are finite choices regarding when to add coagulant to oilseed milk.  One of ordinary skill would have had the choice of adding it before or after cooling in order to produce a curd-like product.  
Further, it would have been obvious to one of ordinary skill in the art to modify Kajs to cool to 80°C as in Rekha in order to allow for optimal coagulation.
Regarding Claims 4 and 6:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses finely comminuting oil seed by grinding to form a flour/meal [col. 4, lines 21-23].
Regarding Claim 11:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses the separating step by filtering [col. 4, lines 30-32].
Regarding Claim 13:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses then heating the aqueous extract (milk) to boiling [col. 4, line 33-34] which is indicative of heating to about 90°C [col. 5, lines 3-7].  Further, Rekha discloses heating to 95°C as discussed above.
Regarding Claim 14:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses performing a slight cooling step after heating [col. 5, lines 7 and 8].  Although Kajs does not disclose the temperature for slight cooling, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the temperature for cooling  to 80°C as disclosed above in Rekha to allow coagulation.
Regarding Claim 15:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses soaking for 30 minutes [col. 4, line 30].
Regarding Claim 16:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses soaking for 30 minutes [col. 4, line 30]. Kajs does not disclose that the aqueous canola meal is soaked for 20-24 hours.  However, it would have been obvious to modify the time for soaking since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding Claim 17:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses that flour : water ratio is 1:9 or 1:4 or 1:3 to 1:15 [col. 4, lines 25-30; claim 1].  Kajs does not disclose wherein the aqueous ground canola meal’s meal to water is a ratio of 10:1 to 4:1.  However, it would have been obvious to modify the time for soaking since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding Claim 18:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses calcium sulphate [col. 4, line 40].
Regarding Claim 25:  Kajs as modified discloses as discussed above in claim 1.  Kajs discloses going from hot to boiling water [col. 4, lines 32-34].  Kajs does not disclose whether this is gradual, however, it would have been obvious that going from hot to boiling was not a drastic jump and would have happened gradually and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 28:  Kajs discloses as discussed above in claim 1.  Kajs discloses in an example, although the slurry was hot that no further heating is performed during or after coagulant is added and that it was allowed to cool [Ex. 11].  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118), Tang (WO 2009/137934), and Rekha “Influence of processing parameters on the quality of soycurd (tofu)”  pg. 176-180 2011 as applied to claim 1 above and in further view of  Barker et al. (US 2003/0125526).
Regarding Claim 2:  Kajs as modified discloses as discussed above in claim 1. Kajs does not disclose that the canola meal is cold pressed canola meal.
Barker discloses using cold pressed canola oil meal [0119; claim 31] for making products from oil seed protein.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Kajs to include cold pressed canola meal as the source of canola meal as in Barker in order to provide a canola meal that has not been subjected to chemical extraction, thereby providing a more natural product.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118), Tang (WO 2009/137934) and Rekha “Influence of processing parameters on the quality of soycurd (tofu)”  pg. 176-180 2011 as applied to claim 1 above and in further view of Helling et al. (US 2010/0234569).
Regarding Claim 3:  Kajs as modified discloses as discussed above in claim 1. Kajs does not disclose that the canola meal is canola meal cake.
Helling discloses using canola meal cake [0050] for making products from oil seed protein.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Kajs to include canola meal presscake as the source of canola meal as in Helling in order to provide a canola meal cake that has a lower heat history, degradation of proteins, no use of organic solvents, thereby providing a more natural product.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) Tang (WO 2009/137934) and Rekha “Influence of processing parameters on the quality of soycurd (tofu)” pg. 176-180 2011 as applied to claims 1 and 4 and in further view of Saito et al. (WO 2008/090639).
Regarding Claims 7 and 23:  Kajs as modified discloses as discussed above in claims 1 and 4. Kajs does not disclose further comprising, before step (a), sieving the canola meal to remove larger fragments, using about a 500 um to about a 0.5 mm sieve (claim 7); wherein the canola meal cake is ground such that the hull fragments will be retained by a 0.5 nun sieve (claim 23).
Saito discloses rapeseed meal (under which canola falls) and sieving in 32-60 mesh sieve to separate out the finer grains [abstract]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Kajs to include sieving the canola meal with 32-60 mesh sieves as in Saito in order to attain a finer canola meal.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Saito at 32-60 mesh overlaps the instantly claimed 0.5 mm since a 35 mesh sieve is equivalent to 0.5 mm and therefore is considered to establish a prima facie case of obviousness.  
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118), Tang (WO 2009/137934) and Rekha “Influence of processing parameters on the quality of soycurd (tofu)”  pg. 176-180 2011 as applied to claim 1 above and in further view of Adachi et al. (US 2004/0156976).
Regarding Claims 9 and 10:  Kajs as modified discloses as discussed above in claim 1. Kajs does not disclose wherein the removing liquid is done by draining the mixture (claim 9); wherein the removing liquid is done by pressing (claim 10).
Adachi discloses a method of making bean curd and that in the process the liquid is drained by pressing [0017].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the removal method using centrifugation in Kajs for the draining and pressing of Adachi in order to provide an alternative way for removing the liquid from the curd. 
Regarding Claim 19:  Kajs as modified discloses as discussed above in claim 18. Kajs does not disclose wherein the wherein the coagulant is selected from the group consisting of calcium sulfate anhydrous (CaS04), glucono delta-lactone (GDL), and a combination thereof.
Adachi discloses a method of making bean curd and that the coagulant can be calcium sulfate or glucono delta-lactone [0012].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kajs to include the glucono delta-lactone of Adachi since Kajs discloses calcium sulfate as a coagulant and since Adachi discloses calcium sulfate and glucono-delta-lactone as coagulants.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118), Tang (WO 2009/137934), and Rekha “Influence of processing parameters on the quality of soycurd (tofu)”  pg. 176-180 2011  as applied to claim 1 above and in further view of Motoyama et al. (US 2010/0303993).
Regarding Claim 12:  Kajs as modified discloses as discussed above in claim 1. Kajs does not disclose wherein the separating step is done by centrifugation.
Motoyama discloses a method of making protein material by centrifuging to remove okara (insoluble material) from the liquid portion [0087].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the separating step using filtering in Kajs for the centrifuging of Motoyama in order to provide an alternative way for separating the milk from the insoluble portion. 
Claims 1, 4, 6, 10, 11, 13, 14, 17, 18, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463).
Regarding Claims 1 and 27:  Chae discloses grinding soaked soybeans and placing them in cold water [Ex 1].  Chae discloses separating the soybeans from the soybean milk [Ex. 1].  Chae discloses heating soybean milk at 97 to 98°C and then cooling to 75 to 85°C followed by the addition of a coagulant [abstract; Ex. 1].  Chae discloses pressing the formed curd to remove supernatant  [Ex. 1].  
Chae does not disclose canola meal.
Chae does not disclose the coagulant added at about 3%.
Tang discloses a method of making oilseed protein concentrates by mixing oilseed meal with a solvent which can be water to form a mixture and separating the protein fraction (aqueous/milk portion) from the insoluble fiber fraction [abstract].  Tang discloses that the method is relevant to oilseed meal including canola meal, cotton seed, and soybean meal [pg. 3, lines 15-21].  
Shim discloses a method of making bean curd.  Shim discloses mixing soy flour (meal) or powder with water [page 2].  Shim discloses heating the mixture to boiling (i.e. 100°C) and then cooling the mixture to 80°C [page 3].  Shim discloses adding 3% coagulant [page 3].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Chae to include canola as the subject oilseed as in Tang since Tang discloses both canola and soybean as oilseed plants that can be subjected to grinding and separation into soluble and insoluble portions; and used as food products and since the method of Chae is able to produce a palatable curd like product from soybean it would have been obvious that it would have been applicable to canola as well.
Further, it would have been obvious to modify the method of Chae to include the coagulant at 3% as in Shim in order to achieve a desired tofu like texture.
Regarding Claims 4 and 6:  Chae as modified discloses as discussed above in claim 1.  Chae discloses fine grinding [Ex. 1]. 
Regarding Claim 10:  Chae as modified discloses as discussed above in claim 1.  Chae discloses pressing [Ex. 1].
Regarding Claim 11:  Chae as modified discloses as discussed above in claim 1.  Chae discloses separating by filtration [Ex. 1].
Regarding Claim 13:  Chae as modified discloses as discussed above in claim 1.  Chae discloses then heating to 97 to 98°C [Ex. 1].
	Chae does not disclose the heating temperature at 90 to 95°C .  However,  it would have been obvious to modify the heating temperature based on the desired level of coagulation and flavor of the end product and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 14:  Chae as modified discloses as discussed above in claim 1.  Chae discloses cooling to 75 to 85°C [Ex. 1].
Regarding Claim 17:  Chae as modified discloses as discussed above in claim 1.  Chae discloses 3 kg of soybean and adding 10 L of water (equivalent to 10,000g = 10 kg) [Ex. 1]; i.e. a ratio of 3:10.    Chae does not disclose where the ground aqueous canola meal to water at a ratio of 1:10 to 1:4.  However, 	It would have been obvious to modify the proportion of meal to water based on the desired flavor and texture of the end product and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 18 and 19:  Chae as modified discloses as discussed above in claim 1.  Chae does not disclose wherein the coagulant is selected from the group consisting of: calcium sulfate; magnesium chloride; magnesium sulfate (MgSO,); calcium sulfate anhydrous (CaSO4); calcium chloride; glucono delta- lactone (GDL); acetic acid; citric acid; papain; vinegar; an alkaline protease; a neutral protease; and mixtures thereof. (claim 18) ; wherein the coagulant is selected from the group consisting of calcium sulfate anhydrous (CaS04), glucono delta-lactone (GDL), and a combination thereof (claim 19).
Shim discloses GDL as a coagulant [pg. 3].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Chae to include the glucono delta-lactone (GDL )of Shim since it is a known tofu coagulant and the selection would have been based on the desire of one of ordinary skill.  
Regarding Claim 28:  Chae as modified discloses as discussed above in claim 1.  Chae does not add the coagulant with additional heating [Ex. 1].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claim 1 above and in further view of  Barker et al. (US 2003/0125526).
Regarding Claim 2:  Chae as modified discloses as discussed above in claim 1. Chae does not disclose that the canola meal is cold pressed canola meal.
Barker discloses using cold pressed canola oil meal [0119; claim 31] for making products from oil seed protein.  Barker also discloses using canola meal or soybean meal [0019].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Chae to include cold pressed canola meal as the source of canola meal as in Barker in order to provide a canola meal that has not been subjected to chemical extraction, thereby providing a more natural product.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of  Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claim 1 above and in further view of Helling et al. (US 2010/0234569).
Regarding Claim 3:  Chae as modified discloses as discussed above in claim 1. Chae does not disclose that the canola meal is canola meal cake.
Helling discloses using canola meal cake [0050] for making products from oil seed protein.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Chae to include canola meal presscake as the source of canola meal as in Helling in order to provide a canola meal cake that has a lower heat history, degradation of proteins, none use of organic solvents, thereby providing a more natural product.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claims 1 and 4 and in further view of Saito et al. (WO 2008/090639).
Regarding Claims 7 and 23:  Chae as modified discloses as discussed above in claims 1 and 4. Chae does not disclose further comprising, before step (a), sieving the canola meal to remove larger fragments, using about a 500 um to about a 0.5 mm sieve (claim 7); wherein the canola meal cake is ground such that the hull fragments will be retained by a 0.5 nun sieve (claim 23).
Saito discloses rapeseed meal (under which canola falls) and sieving in 32-60 mesh sieve to separate out the finer grains [abstract]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Chae to include sieving the canola meal with 32-60 mesh sieves as in Saito in order to attain a finer canola meal.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Saito at 32-60 mesh overlaps the instantly claimed 0.5 mm since a 35 mesh sieve is equivalent to 0.5 mm and therefore is considered to establish a prima facie case of obviousness.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claim 1 above and in further view of Adachi et al. (US 2004/0156976).
Regarding Claim 9:  Chae as modified discloses as discussed above in claim 1. Chae does not disclose wherein the removing liquid is done by draining the mixture (claim 9).
Adachi discloses a method of making bean curd and that in the process the liquid is drained by pressing [0017].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the removal method using centrifugation in Chae for the draining of Adachi in order to provide an alternative way for removing the liquid from the curd. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claim 1 above and in further view of Motoyama et al. (US 2010/0303993).
Regarding Claim 12:  Chae as modified discloses as discussed above in claim 1. Chae does not disclose wherein the separating step is done by centrifugation.
Motoyama discloses a method of making protein material by centrifuging to remove okara (insoluble material) from the liquid portion [0087].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the separating step using filtering in Chae for the centrifuging of Motoyama in order to provide an alternative way for separating the milk from the insoluble portion. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae KR 10-0855080 Aug 2008 in view of Tang (WO 2009/137934) and Shim et al. (KR 2005-0068463) as applied to claim 1 above and in further view of Kajs (US 4,307,118).
Regarding Claim 15:  Chae as modified discloses as discussed above in claim 1.  Chae does not disclose soaking the aqueous ground canola meal for .5 to 100 hours.
Kajs discloses soaking for 30 minutes [col. 4, lines 28- 30].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Chae to include a soaking time as in Kajs in order to better and more evenly heat the beans.
However, it would have been obvious to modify the time for soaking since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding Claim 16:  Chae as modified discloses as discussed above in claim 1.   Chae does not disclose that the aqueous canola meal is soaked for 20-24 hours.  
Kajs discloses soaking for 30 minutes [col. 4, lines 28- 30].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Chae to include a soaking time as in Kajs in order to better and more evenly heat the beans.
However, it would have been obvious to modify the time for soaking since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Response to Arguments
The 112 1st paragraph rejection of claim 28 has been withdrawn due to the amendment to the claim.
Regarding the rejection of claim 27, the Applicants assert that the limitation of claim 27 is added in addition not in place of the amount in claim 1.  This is confusing because coagulant is only added one time.  How can the amount of coagulant be both more than 2% and about 3%, when more than 2% encompasses amounts that are in excess of about 3%?  As discussed in the rejection, appropriate correction is required.
On pages 7-10, the Applicants assert that newly prior art reference Rekha does not add anything to the rejection under Kajs in view of Tang.  The Applicants assert that Kajs does not teach adding coagulant at about 3% of the slurry and that the amount of coagulant in Kajs is less than the amount that is claimed. 
The Applicants assert that Kajs does not teach the sequential steps of claim 1 because Kajs discloses adding the coagulant before cooling.  The Applicants assert that temperature is important and  affects that rate of the chemical reactions in the slurry. 
The Examiner agrees that Kajs discloses adding the coagulant before an explicit step of  cooling but maintains that there are a finite number of choices in when to add a coagulant.  Further, the Examiner notes that the temperature in the cooling step of claim 1 (70 to 90°C), overlaps the temperature range recited for the heating step (75 to 100°C).  In Kajs, the slurry is heated to boiling at 85 to 90°C and the salt/coagulant is added while the slurry is hot [col. 9, lines 30-32].  Between the boiling step and then the subsequent addition of the salt to the slurry, while it is hot, there would have been some cooling since the slurry is no longer is the boiling stage and further would have been within the claimed temperature range.
Further regarding the percentage of coagulant in the slurry, the amount is a modifiable parameter and would have been added based on the level of coagulation needed for the curd based on the knowledge of one of ordinary skill.
On pages 11-12, the Applicants assert that it would not have been obvious to modify Kajs with Rekha to teach adding the coagulant after cooling.  The Applicants assert that ingredients of the two references are different and produce different final products.  
The Examiner disagrees.  Kajs although not explicitly disclosing cooling does add its coagulant after the step of boiling but while the slurry is hot.  Rekha discloses adding coagulant to the slurry after cooling and achieving a temperature that is still hot and as recited in the claim 1.  It would have been obvious to modify Kajs to utilize the steps of adding the coagulant after reducing the temperature as in Rekha (heated to 95C cooled to 80C).
On page 12, the Applicants assert that the combination of references is not supported and that Tang is directed towards protein separation.
The Examiner maintains the Kajs and Tang references.  The Examiner maintains that Tang shows the interchangeability in using canola, or soybean or cottonseed since Tang discloses both canola and cottonseed as oilseed plants that can be subjected to grinding and separation into soluble and insoluble portions and are used as food products.
On page 12, the Applicants assert that the remaining claims are deficiently rejected under the remaining references, Barker, Helling, Saito, Adachi. and Motoyama.
The Examiner maintains that these references were not deficient as they taught what they were incorporated to teach but that the deficiency was found in the primary reference.
On pages 12-13, the Applicants assert that Chae manufactures bean curd without the use of coagulant of inorganic salts.  The Applicants assert that Chae as modified by Tang and Shim would not result in a canola tofu product.
The Examiner maintains that Chae discloses the use of a coagulant and claim 1 is not limited to a particular coagulant. Further the type of coagulant is met by Shim which discloses GDL.  The Examiner maintains that it would have been obvious to modify the oilseed of Chae for the canola of Tang since Tang discloses both canola and soybean as oilseed plants that can be subjected to grinding and separation into soluble and insoluble portions and used as food products.
On page 13 the Applicants assert that Chae teaches away from coagulants.  
The Examiner disagrees.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Chae discloses using a coagulant and disclosed coagulating  [abstract].
On pages 13-14, the Applicants assert that one of ordinary skill looking to produce canola curd would not use two references to soybean and one to canola.
The Examiner maintains the rejections.  Tang is sufficient to show that it would have been obvious to modify the oilseed of Chae for the canola of Tang.  Canola contains protein, fat, and carbohydrates as other oilseeds contain.  The presence of one out of the three references disclosing canola does not reduce its relevance or combinability. The rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793